                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

PATRICK FRANKLIN ANDREWS,

            Petitioner,

v.                                            Civil Action No. 1:16CV60
                                          Criminal Action No. 1:12CR100
                                                   (Judge Keeley)

UNITED STATES OF AMERICA,

            Respondent.


      MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
    § 2255 MOTION [DKT. NO. 37]1 AND DISMISSING CASE WITH PREJUDICE

       Pending before the Court is the Amended Motion under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence filed by the pro

se    petitioner,   Patrick   Franklin   Andrews   (“Andrews”).   For   the

reasons that follow, the Court DENIES the amended § 2255 motion

(Dkt. No. 37) and DISMISSES this case WITH PREJUDICE.

                              I. BACKGROUND

       On October 2, 2012, a grand jury in the Northern District of

West Virginia returned a two count indictment charging Andrews and

his co-defendant, Kevin Bellinger (“Bellinger”), with murder by a

federal prisoner serving a life sentence, in violation of 18 U.S.C.

§§ 1111(a), 1118, and 2, and second degree murder, in violation of

18 U.S.C. §§ 1111(a)-(b), 2, and 7(3) (Case No. 1:12-CR-100, Dkt.



1

 All docket numbers, unless otherwise noted, refer to Civil Action
No. 1:16-CV-60.
ANDREWS V. UNITED STATES                                   1:16CV60
                                                           1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

No. 41). Finding good cause, the Court granted the defendants’

motion to sever the cases on November 26, 2013 (Case No. 1:12-CR-

100, Dkt. No. 192). Bellinger proceeded to trial and was convicted

by a jury on both counts on June 16, 2014 (Case No. 1:12-CR-100,

Dkt. Nos. 485, 486).

     Pursuant to a written plea agreement, on April 13, 2015,

Andrews pleaded guilty to both counts and joined in a binding

sentencing recommendation of life imprisonment (Case No. 1:12-CR-

100, Dkt. No. 635, 636). Andrews’s plea agreement included a

factual stipulation as to the offense and plea in which Andrews

agreed that he and Bellinger had stabbed and killed the victim, and

that Andrews had “acted unlawfully and with malice aforethought in

that he acted willfully and with callous and wanton disregard of

human life” (Case No. 1:12-CR-100, Dkt. No. 636 at 3). Andrews

repeatedly affirmed this factual stipulation during his Rule 11

hearing (Dkt. No. 44-2 at 11-12, 21-22,   30-31, 32-33). On April

15, 2015, the Court sentenced Andrews to concurrent terms of life

imprisonment on each count, to run consecutively to any sentence

previously imposed (Case No. 1:12-CR-100, Dkt. No. 639).

     Bellinger, meanwhile, had appealed his convictions, arguing in

part that the Court had erred when it excluded certain eyewitness


                                2
ANDREWS V. UNITED STATES                                         1:16CV60
                                                                 1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

testimony concerning threatening statements the victim allegedly

made to Andrews just prior to his death (Case No. 1:12-CR-100, Dkt.

No. 545). On June 13, 2016, the United States Court of Appeals for

the Fourth Circuit vacated Bellinger’s convictions and remanded the

case, finding that the disputed testimony was not hearsay and was

relevant to Bellinger’s state of mind and defense of imperfect

self-defense (Case No. 1:12-CR-100, Dkt. No. 662). On re-trial, the

eyewitness’s   testimony   was   admitted   and,   on   August   9,   2017,

Bellinger was again convicted by a jury on both counts (Case No.

1:12-CR-100, Dkt Nos. 781, 760).

     On April 8, 2016, Andrews timely filed a pro se Motion under

28 U.S.C. § 2255 to Vacate, Set Aside or Correct a Sentence, which

he subsequently re-filed on the court-approved form (Dkt. Nos. 1,

9). He later obtained leave to amend his motion and filed the

instant amended § 2255 motion in November 26, 2018, collaterally

attacking his conviction based on claims that his counsel was

unconstitutionally ineffective and his plea was not voluntary (Dkt.

No. 12, 37).

     Andrews alleges (1) that he requested but never received grand

jury testimony and medical records for a government witness; (2)

that his counsel did not fully investigate the defense of self-


                                   3
ANDREWS V. UNITED STATES                                             1:16CV60
                                                                     1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

defense; (3) that his counsel failed to move for sanctions against

the government for the alleged destruction of exculpatory video

surveillance; and (4) that his counsel failed “to subject the

government     case     to     a   meaningful      adversarial    process”   by

“repeatedly” advising Andrews that he could be executed (Dkt. No.

37).

       The   question   presented     in    this   case   is   whether   Andrews

satisfied the standard in Strickland v. Washington, 466 U.S. 668

(1984), for establishing ineffective assistance of counsel in

violation of the Sixth Amendment. The matter is fully briefed and

ripe for decision.

                             II. STANDARDS OF REVIEW

A.     Pro Se Pleadings

       The Court must liberally construe pro se pleadings. Estelle v.

Gamble, 429 U.S. 97, 106 (1976); Loe v. Armistead, 582 F.2d 1291,

1295 (4th Cir. 1978). A pro se petition is subject to dismissal,

however, if the court cannot reasonably read the pleadings to state

a valid claim on which the petitioner could prevail. Barnett v.

Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999). A court may not

construct the petitioner’s legal arguments for him, nor should it

“conjure up questions never squarely presented.” Beaudett v. City

of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                        4
ANDREWS V. UNITED STATES                                           1:16CV60
                                                                   1:12CR100

      MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
    § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

B.     § 2255 Motions

       Title 28 U.S.C. § 2255(a) permits federal prisoners, who are

in custody, to assert the right to be released if “the sentence was

imposed in violation of the Constitution or laws of the United

States,” if “the court was without jurisdiction to impose such

sentence,” or if “the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.”

A petitioner bears the burden of proving any of these grounds by a

preponderance of the evidence. See Miller v. United States, 261

F.2d 546, 547 (4th Cir. 1958).

                             III. APPLICABLE LAW

       The   Sixth   Amendment    to   the   United    States   Constitution

guarantees the right to effective assistance of counsel to criminal

defendants. In order to meet the two-prong standard established by

the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984),

a    petitioner   alleging    a   Sixth    Amendment   violation   regarding

ineffective assistance of counsel must establish both deficient

performance and prejudice, based on counsel’s actions or inactions:

      A convicted defendant’s claim that counsel’s assistance was
      so defective as to require reversal of a conviction . . .
      has two components. First, the defendant must show that
      counsel’s performance was deficient. This requires showing
      that counsel made errors so serious that counsel was not
      functioning as the “counsel” guaranteed the defendant by
      the Sixth Amendment. Second, the defendant must show that

                                       5
ANDREWS V. UNITED STATES                                              1:16CV60
                                                                      1:12CR100

      MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
    § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

      the deficient performance prejudiced the defense. This
      requires the showing that counsel’s errors were so serious
      as to deprive the defendant of a fair trial, a trial whose
      result is reliable.

Id. at 687.

       In order to satisfy Strickland’s deficient performance prong,

a    petitioner   must   demonstrate    that   counsel’s     performance     was

objectively unreasonable. Id. at 688. The standard for judging

attorney performance is “that of reasonably effective assistance,

considering all the circumstances.” Id. Further, “judicial scrutiny

of counsel’s performance must be highly deferential.” Id. at 689.

A reviewing court must avoid hindsight and “indulge a strong

presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id.

       To satisfy Strickland’s prejudicial effect prong, a petitioner

“must    show   there    is   a   reasonable   probability    that,    but   for

counsel’s unprofessional errors, the result of the proceeding would

have been different.” Id. at 694. “A reasonable probability is a

probability sufficient to undermine the confidence in the outcome.”

Id.

       Significantly, a defendant bears a higher burden when alleging

ineffective assistance of counsel following the entry of a guilty

plea, as is the case here. Hill v. Lockhard, 474 U.S. 52, 59



                                        6
ANDREWS V. UNITED STATES                                              1:16CV60
                                                                      1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

(1985).   A   defendant   “must   show       that   there   is   a   reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Id.

Absent extraordinary circumstances, a defendant’s statement that

his plea is both knowing and voluntary is considered conclusive on

these issues. Savino v. Murray, 82 F.3d 593, 603 (4th Cir. 1996).

                            IV. DISCUSSION

     Andrews    claims    that    his       counsel’s   representation     was

unconstitutionally defective prior to entry of his guilty plea,

which prevented him from entering a knowing and voluntary plea

(Dkt. No. 37). Under no reasonable analysis of the facts is this a

valid claim.

     Notably, a defendant’s “solemn declarations in open court

carry a strong presumption of verity.” Blackledge v. Allison, 431

U.S. 63, 74 (1977). “[T]he representations of the defendant, his

lawyer, and the prosecutor at such a hearing, as well as any

findings made by the judge accepting the plea, constitute a

formidable barrier in any subsequent collateral proceedings.” Id.

at 73-74. As the Fourth Circuit has observed:

    [I]n the absence of extraordinary circumstances the truth
    of sworn statements made during a Rule 11 colloquy is
    conclusively established, and a district court should,
    without holding an evidentiary hearing, dismiss any § 2255
    motion that necessarily relies on allegations that

                                        7
ANDREWS V. UNITED STATES                                           1:16CV60
                                                                   1:12CR100

      MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
    § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

      contradict sworn statements. Otherwise, a primary virtue of
      Rule 11 colloquies would be eliminated-“permit[ting] quick
      disposition of baseless collateral attacks.”

U.S. v. Lemaster, 403 F.3d 216, 221-22 (4th Cir. 2005) (quoting

Blackledge, 431 U.S. at 79 n.19).

       Thus, an overarching consideration in reviewing Andrews’s

claims is his affirmation, under oath, during his plea hearing on

April 13, 2015 that his counsel had adequately represented him in

the case (Dkt. No. 44-2). At no point during the plea colloquy did

Andrews express anything other than complete satisfaction with his

attorneys’ representation. For example:

          THE COURT: Have your attorneys, Mr. Herndon and Mr.
          Trainor adequately represented you in this case?

          THE DEFENDANT: Yes.

          THE COURT: Have they left anything undone by way of
          investigating the case or preparing defenses on
          your behalf that you believe they should have
          undertaken?

          THE DEFENDANT: No.

(Dkt. No. 44-2 at 33).2

       As Savino establishes, Andrews’s statements regarding his

voluntariness    may   be   considered   conclusive.   82   F.3d    at   603.


2
 See also Dkt. No. 44-2 at 22-23. Likewise, the plea agreement
between the government and Andrews includes the following: “The
defendant agrees that there is currently no known evidence of
ineffective assistance of counsel . . . .” (Dkt. No. 44-1 at 3).

                                    8
ANDREWS V. UNITED STATES                                                1:16CV60
                                                                        1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

Andrews’s own testimony during the Rule 11 hearing therefore

renders his claims of pre-plea ineffective assistance of counsel

meritless. Nevertheless, the Court will address in turn each

specific ground of ineffectiveness raised by Andrews.

A.   Ground One

     Andrews alleges that his counsel was ineffective because,

although requested to do so, they never obtained grand jury

testimony and medical records relating to a potential government

witness (Dkt. No. 37 at 5). Even if true, Andrews has failed to

demonstrate   how     this    amounts       to    deficient    performance    or

prejudicial representation since the government did not use the

witness. Furthermore, Andrews’s contention of deficient performance

is contradicted by the facts.

     Andrews’s      counsel    wrote     to      the    government     requesting

disclosure of the potential witness’s accident, medical records

regarding his treatment, and all reports concerning the witness’s

alleged confusion (Dkt. No. 37-1). Even after the government

replied that it no longer intended to use the witness, Andrews’s

counsel still attempted to obtain the information. Id. Under the

circumstances,    these      actions    display        reasonably    professional

conduct by Andrews’s counsel. Particularly as they relate to the

prejudice prong, Andrews has failed to show how the medical records

                                        9
ANDREWS V. UNITED STATES                                        1:16CV60
                                                                1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

and grand jury transcript pertaining to a single witness the

government never intended to use were material to his decision to

plead guilty. Id.

      Because Andrews has failed to demonstrate how his counsel’s

inquiries fell below the level of performance required of competent

counsel, or how they affected the outcome of his case, he has not

met his burden as to Ground One.

B.    Ground Two

      Andrews next asserts that his counsel failed to “fully”

investigate the “issue of self-defense” because, after his guilty

plea, Andrews became aware of an eyewitness at Bellinger’s trial

who was expected to testify that the victim made threatening

statements to Andrews just before his death. (Dkt. No. 37 at 6). As

with Ground One, this claim of ineffective assistance of counsel

does not satisfy Strictland’s high burden of proof.

      Regarding the performance prong, counsel’s duty to investigate

is   considered    under   a   reasonableness   standard.   Specifically,

“strategic choices made after thorough investigation of law and

facts relevant to plausible options are virtually unchallengable.”

Strickland, 466 U.S. at 690. In sum, “counsel has a duty to make

reasonable investigations or to make a reasonable decision that

makes particular investigations unnecessary.” Id. at 691.

                                     10
ANDREWS V. UNITED STATES                                 1:16CV60
                                                         1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

     Here, the record is clear that counsel did interview inmate

witnesses regarding the murdered inmate’s actions and statements

(Dkt. No. 37-2). This reflects that counsel had explored the facts

and was aware of the potential defense of self-defense, but as a

matter of strategy chose not pursue the eyewitness’s testimony. Id.

     Furthermore, the record establishes that Andrews’s counsel

provided their work product to Andrews, contravening Andrews’s

claim that they withheld it from him (Id.; Dkt. No. 47 at 7).

Moreover, at his plea hearing, Andrews affirmed that his counsel

had left nothing undone by way of investigating the case or

considering possible defenses (Dkt. No. 44-2 at 33). Accordingly,

Andrews has not met his burden of showing that his counsel’s

strategic choice not to pursue the defense of self-defense was

unreasonable or ineffective.

     Regarding the prejudice prong, “where the alleged error of

counsel is a failure to advise the defendant of a potential

affirmative defense to the crime charged, the resolution of the

‘prejudice’ inquiry will depend largely on whether the affirmative

defense likely would have succeeded at trial.” Hill, 474 U.S. at

59. Here, even assuming counsel failed to advise Andrews of the

potential defense of self-defense, the eyewitness statement at

issue was admitted in Bellinger’s re-trial and failed to persuade

                                11
ANDREWS V. UNITED STATES                                 1:16CV60
                                                         1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

the jury, which convicted Bellinger on both counts of murder (Case

No. 1:12-CR-100, Dkt. Nos. 781, 760). In light of this, Andrews

cannot show by a preponderance of the evidence that the defense of

self defense, based on the eyewitness’s testimony, likely would

have succeeded had he proceeded to trial.

     Although not determinative, it is also worth noting that, as

to his state of mind, Andrews admitted both in his plea agreement

and during his Rule 11 plea hearing that he “acted unlawfully and

with malice aforethought in that he acted willfully and with

callous and wanton disregard of human life” (Dkt. No. 44-1 at 3,

Dkt. No. 44-2 at 11-12, 21-22, 30-31, 32-33).

C.   Ground Three

     As his Third Ground, Andrews alleges that his counsel was

ineffective for “failing to move to sanction against [sic] the

government” or to “subpoena the BOP SIS Staff of procedures done or

not done that led to the loss of exculpatory evidence” in the form

of video footage (Dkt. No. 37 at 8). Despite Andrews’s argument

otherwise, his counsel’s actions were objectively reasonable.

     The video footage was the subject of a lengthy pretrial

dispute that resulted in the filing of a motion to compel by

Andrews’s counsel (Case No. 1:12-CR-100, Dkt. No. 142). In denying

that motion, the Court made lengthy findings of fact pertaining to


                                12
ANDREWS V. UNITED STATES                                                         1:16CV60
                                                                                 1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

the video footage (Case No. 1:12-CR-100, Dkt. No. 270 at 7-13),

including, among others, that the government had provided all

available discovery, and that Andrews had failed to make a showing

that any video evidence had been withheld. Id. at 13, 14. Given the

lack of any evidence supporting the motion, Andrews’s counsel’s

decision    not   to    pursue       sanctions        against       the   government     was

reasonable. Nor can Andrews satisfy the prejudice prong as to this

issue because he has not shown that, but for his counsel’s alleged

failure to move to sanction the government, he would have insisted

on going to trial.

D.   Ground Four

     Finally, Andrews asserts that his counsel failed to “subject

the government’s case to a meaningful adversarial process” by

“repeatedly”      advising      him       of   the    “very    real       possibility”    of

execution     (Dkt.    No.     37    at    9-10).      This    claim      of   ineffective

assistance of counsel, however, is contradicted by Andrews’s sworn

testimony during the Rule 11 colloquy that he understood he was

giving   up    his     right    to    go       to    trial    and    to    challenge     the

government’s case with regard to his guilt (Dkt. No. 44-2 at 26-

28). He also testified that no one had threatened him, coerced him,

or attempted to force him to plead guilty. Id. at 33. At the

conclusion of the Rule 11 colloquy this Court found Andrews’s


                                               13
ANDREWS V. UNITED STATES                                          1:16CV60
                                                                  1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

guilty plea to have been freely and voluntarily made. Id. at 34.

     Andrews’s claim is also belied by abundant evidence in the

record that his counsel actively pursued pretrial motions and

discovery, including motions to suppress evidence, compel discovery

and disclosure of Brady material, obtain a bill of particulars,

dismiss the indictment, and various others (Case No. 1:12-CR-100,

Dkt. Nos. 140, 141, 142, 204, and 196). This activity, which went

on for years, constitutes reasonably professional conduct under

Strickland.   Moreover,   counsel’s    advice    to   Andrews     about    his

exposure to a death sentence upon conviction of murder is not an

extraordinary   circumstance   that    would    undermine   the    truth   of

Andrews’s sworn statements or counsel’s active advocacy. Indeed,

smuch information was necessary to Andrews’s ability to enter an

informed and voluntary plea.

     In his reply, Andrews claims that being informed that the

“worst case scenario is a conviction with a death penalty” . . .

“shows improper pressure” being put on him by his counsel (Dkt. No.

47 at 13). But in reality, communications about the potential of a

sentence of death establish that his counsel ensured, as they were

required to do, that Andrews was aware of all possible outcomes,

even the most dire, prior to making his decision about whether to

go to trial or plead guilty. Notably, at his plea hearing, Andrews


                                  14
ANDREWS V. UNITED STATES                                 1:16CV60
                                                         1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE

stated that he understood that, as part of his plea agreement, the

government had agreed not to pursue the death penalty (Dkt. No. 44-

2 at 24). Thus, at the time of his guilty plea, Andrews clearly

understood the real possibility that the outcome at trial could

have been a murder conviction and sentence of death.

                      V. EVIDENTIARY HEARING

     In § 2255 petitions, a hearing is not necessary when records

in a case establish that a petitioner is not entitled to relief. 28

U.S.C. § 2255(b); Lemaster, 403 F.3d at 221-22. Additionally, “Rule

11 is intended to produce a complete record of the factors relevant

to the voluntariness of the guilty pea and, thereby, to forestall

subsequent controversy as to the voluntariness.” Raines v. United

States, 423 F.2d 526, 530 (4th Cir. 1970). The decision to hold a

hearing is left to the discretion of the Court. Id. Here, as

discussed, evidence in the record, especially from Andrews’s Rule

11 hearing, is conclusive on the issues of ineffective assistance

of counsel and the voluntariness of his plea, and the Court need

not hold an evidentiary hearing.

                           VI. CONCLUSION

     In conclusion, for the reasons discussed, the Court:

     •    DENIES as MOOT Andrews’s original § 2255 motion (Dkt. No.

          1);

                                 15
ANDREWS V. USA                                                   1:16CV60
                                                                1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE


     •    DENIES as MOOT his motion for DNA testing (Dkt. No. 5);

     •    DENIES as MOOT his motions to expand the record (Dkt.

          Nos. 25, 26, 27, 28, 29);

     •    DENIES his amended § 2255 motion (Dkt. No. 37);

     •    DENIES as MOOT his motion to obtain[s] [sic] former

          counsel records (Case No. 1:12-CR-100, Dkt. No. 650);

     •    DENIES as MOOT his motion to appoint counsel (Case No.

          1:12-CR-100, Dkt. No. 719); and

     •    DISMISSES this case WITH PREJUDICE.

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment

order, to transmit copies of both orders to counsel of record and

the pro se petitioner, certified mail, return receipt requested,

and to strike this case from the Court’s active docket.

                  VII. CERTIFICATE OF APPEALABILITY

     Pursuant    to   Rule   11(a)   of   the   Rules   Governing   §   2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant” in such cases. If the court denies the certificate, “the

parties may not appeal the denial but may seek a certificate from

the court of appeals under Federal Rule of Appellate Procedure 22.”


                                     16
ANDREWS V. USA                                                    1:16CV60
                                                                 1:12CR100

   MEMORANDUM OPINION AND ORDER DENYING PETITIONER’S AMENDED
 § 2255 MOTION [DKT. NO. 37] AND DISMISSING CASE WITH PREJUDICE


28 U.S.C. foll. § 2255(a).

      The Court finds it inappropriate to issue a certificate of

appealability in this matter because Andrews has not made a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating    that    reasonable    jurists    would   find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise     debatable.   See   Miller–El    v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

the Court concludes that Andrews has failed to make the requisite

showing, and DENIES a certificate of appealability.



DATED: September 13, 2019


                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                      17
